Judgment of the County Court of Putnam County, convicting appellant, after trial, of the crime of manslaughter in the first degree and imposing sentence, unanimously affirmed. If it be assumed that it was error to permit the witnesses, a physician and a detective, to state their opinions, the former that the deceased was shot while in bed and the latter that it was impossible for her to have shot herself (see People v. Creasy, 236 H. Y. 205, and Kennedy V. People, 39 H. Y. 245), defendant’s guilt was clearly established by the other proof in the record, and the error was inconsequential and did not affect the substantial rights of appellant (see Code Grim. Pro., § 542). The instruction by the court to the jury, in one particular instance, that the People did not have to prove appellant’s guilt beyond all reasonable doubt obviously was an inadvertence and did not mislead the jury, in the light of the fact that the court had just before that fully and accurately stated the rule concerning reasonable doubt. Ho exception was taken to this instruction and is not to be doubted that, had exception been taken, the court would have corrected the inadvertence. Ho separate appeal lies from the order denying the motion for a new trial, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.